DETAILED ACTION
1	This action is responsive to the amendment filed on September 06, 2022.
2	The cancellation of claims 16 and 17 is acknowledged. Pending claims are 1-15 and 18-20.
3	The rejections of the claims under 112, second paragraph and 103 are withdrawn because of the applicant’s amendment.
EXAMINER’S AMENDMENT
4	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher S. Andrzejak on September 8, 2022.
The application has been amended as follows: 
In the claims:
In claim 1, in line 9, delete the limitation “comprises less than about 1% by weight,”.
In claim 1, in line 9, after the word “composition” insert – is free from --. 
In claim 1, in line 10, delete the limitation “based on a total weight of the cosmetic cleaning composition, of”. 
5	Claims 1-15 and 18-20 are allowed.



STSTEMENT OF REASONS FOR ALLOWANCE
6	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record ((US 2014/0378363 A1) teaches a shaped soap product comprising sodium salts of fatty acids include C12—18 fatty acids in the amounts of 50-80 wt.%  (see page 2, paragraph, 0016), wherein the shaped soap product also comprises amino acid surfactants include acyl glutamates (see page 4, paragraphs, 0053 and 0055), wherein the shaped soap product also comprises citric acid esters include triethyl citrate (see page 19, paragraph, 0322) and wherein the shaped soap product is highly preferred soap bars including at least anionic surfactant selected from alkyl sulfate an alkyl polyglycol ether sulfates (see page 4, paragraph, 0054). However, the closest prior art of record (US’ 363 A1) does not teach or disclose a solid cosmetic cleaning composition free of sulfate-containing surfactants as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of solid cosmetic cleaning formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/            Primary Examiner, Art Unit 1761